 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   JORGE CORENA,                                        Case No. 1:16-cv-01025-LJO-EPG (PC)
 8                 Plaintiff,                             ORDER REQUIRING SETTLEMENT
                                                          CONFERENCE AND DIRECTING
 9         v.                                             DEFENSE COUNSEL TO CONTACT ADR
                                                          COORDINATOR
10   RODRIGUEZ, et al.,
11                 Defendants.
12

13          Jorge Corena (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
14   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
15          As the dispositive motion deadline has passed (see ECF No. 87) and the case is
16   proceeding against at least one defendant, the Court will require the parties to participate in a
17   settlement conference before the telephonic trial confirmation hearing.
18          Accordingly, IT IS ORDRED that:
19               1. The parties shall participate in a settlement conference; and
20               2. Defense counsel shall promptly contact Alternate Dispute Resolution
21                  Coordinator Sujean Park (spark@caed.uscourts.gov) to schedule the settlement
22                  conference. The settlement conference must occur prior to the telephonic trial
23                  confirmation hearing (which is currently set on September 19, 2019).
24

25
     IT IS SO ORDERED.

26
        Dated:     May 16, 2019                                 /s/
27                                                        UNITED STATES MAGISTRATE JUDGE
28

                                                      1
